DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s election with traverse. Upon further consideration, the previous restriction/election has been withdrawn.
Currently, claims 11-21 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020; 9/21/2021 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the computer product must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, a computer product comprising a non-transitory computer readable medium never described in the originally filed specification or disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 11, lines 10, 13; a conditional phrase “when” is confusing and indefinite because is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).  Claim 12, lines 4-5 having the same issues as mentioned is also rejected. 
Re claim 13, lines 10, 17; claim 15, line 4; claim 18, lines 6-8; claim 19, lines 5, 10, 12; claim 20, line 2; claim 21, line 2; having the same issues as mentioned; therefore, claims 13-21 are also rejected. 
Re claim 11, lines 8-13; a citation “determine that functional activity of the anti-trap protection is not guaranteed…is guaranteed” is confusing and indefinite because does not clear how and which structural element to ensure or indicate whether “not guaranteed” or “guaranteed”? Clarification is required. Claims 12, 13, 15, 18, 19; having the same issues as mentioned; therefore, claims 12-21 are rejected. 
Re claim 13, line 15; a phrase “which” is confusing and indefinite because does not clear if “which” referring to which structure? Clarification is required. Claim 19, line 10; having the same issue as mentioned is also rejected.  
Re claim 15, last line; a conditional phrase “if” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or ever happened? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2009/0058340 to Sakai et al. (‘Sakai’).
Re claim 11: Sakai discloses a control device for controlling a power-operated window lifter 2 with anti-trap protection for a motor vehicle window 11, comprising: the control device 31, wherein the control device 31 is configured to: determine that an operating element 2 for closing the window 11 is actuated, and in response thereto, move the window 11 from an inoperative state in the closing direction (Fig. 1), and wherein the control device 31 is furthermore configured to: determine that functional activity of the anti-trap protection is not guaranteed, and when the functional activity of the anti-trap protection is not guaranteed, activate the window lifter 2 in response to the actuation of the operating element 3 such that the window 11 is moved at a lower movement speed in the closing direction in comparison to the movement speed when the functionality is guaranteed (see Figs. 1-8).
Re claim 12: further comprising: a regulator 32 for regulating movement speed to a desired movement speed or to a desired variable characteristic thereof, during closing of the window 11, and when the functional activity of the anti-trap protection is not guaranteed, a value of the desired movement speed or desired variable is lower than when functionality is guaranteed (Fig. 8). 
Re claim 13: Sakai discloses a control device for controlling a power-operated window lifter 2 with anti- trap protection for a motor vehicle window 11, comprising: the control device 31, wherein the control device 31 is configured to: determine that an operating element 3 that is to be actuated for closing the window 11 is actuated, and in response thereto, move the window 11 from an inoperative state in the closing direction (Fig. 1), wherein the control device 31 is further configured to: determine that functional activity of the anti-trap protection is not guaranteed, when the functional activity of the anti-trap protection is not guaranteed, not activate the window lifter 2 in response to an actuation of the operating element with a single state change of the operating element 3 such that the window 11 is moved from the inoperative state in the closing direction, determine that the operating element 3 that is to be actuated for closing the window 11 is actuated with a predetermined actuation sequence which has more than one single state change of the operating element 3, and when the functional activity of the anti-trap protection is not guaranteed, activate the window lifter 2 in response to the actuation of the operating element 3 with the predetermined actuation sequence such that the window 11 is moved from the inoperative state in the closing direction (Figs. 1-8).
Re claim 14: wherein the actuation sequence comprises repeated actuation of the operating element 3.  
Re claim 15: wherein the control device 31 is further configured to: check whether the repeated actuation takes place in a predetermined period of time, when the functional activity of the anti-trap protection is not guaranteed, activate the window lifter in response to the actuation of the operating element with the predetermined actuation sequence such that the window is moved from the inoperative state in the closing direction if the repeated actuation takes place in the predetermined period of time (see Fig. 8).
Re claim 16: wherein the operating element 3 for closing the window 11 is actuatable at least in two stages with an actuated state of a first stage (S4) and an actuated state of a second stage (S7), the actuation sequence comprises repeated actuation of the operating element in the same stage (see Fig. 8).
Re claim 17: wherein the operating element 3 for closing the window 11 is actuatable at least in two stages with an actuated state of a first stage (S4) and an actuated state of a second stage (S7), the actuation sequence comprises switching over from an unactuated state into the actuated state of a first stage (S4) and switching over from the actuated state of a first stage into the actuated state of a second stage (S7).
Re claim 18: Sakai discloses a method for controlling a power-operated window lifter 2 with anti-trap protection for a motor vehicle window 11, comprising: determining that an operating element 3 for closing the window 11 is actuated; and in response thereto, moving the window 11 in the closing direction (Fig. 1), determining that functional activity of the anti-trap protection is not guaranteed; and when the functional activity of the anti-trap protection is not guaranteed, activating the window lifter 2, when the operating element is actuated, such that the window 11 is moved at a lower movement speed (e.g. by 32) in the closing direction in comparison to the movement speed when the functionality is guaranteed (Figs. 1-8).
Re cliam 19: Sakai discloses a method for controlling a power-operated window lifter 2 with anti-trap protection for a motor vehicle window 11, comprising: determining that an operating element 3 that is to be actuated for closing the window 11 is actuated; when the functional activity of the anti-trap protection is guaranteed, activating the window lifter 2 in response thereto such that the window 11 is moved from the inoperative state in the closing direction (Fig. 1), determining that the functional activity of the anti-trap protection is not guaranteed; determining that the operating element 3 that is to be actuated for closing the window 11 is actuated with a predetermined actuation sequence which has more than one single state S4/S7 change of the operating element 3; when the functional activity of the anti-trap protection is not guaranteed; not activating the window lifter in response to an actuation of the operating element 3 with a single state change of the operating element 3 such that the window 11 is moved from the inoperative state in the closing direction, and activating the window lifter 2 in response to an actuation of the operating element 2 with the predetermined actuation sequence such that the window 11 is moved from the inoperative state in the closing direction (Figs. 1-8).
Re claims 20-21: A computer product, memories (e.g. ROM or RAM, par. [0046]), comprising a non-transitory computer readable medium having stored thereon program code that, when executed on one or more processors, carries out the method of claims 18 or 19 (see above rejections of the claims 18-19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale